Citation Nr: 0924313	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-08 954	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1968 to May 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

On May 15, 2009, prior to promulgating a decision in this 
appeal, the Board received notification from the appellant, 
confirmed through his accredited representative, that he was 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appellant's 
appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.



In this particular case at hand, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


